 



EXHIBIT 10.1
EXECUTION COPY
SECURITIES PURCHASE AGREEMENT
     SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 1, 2007,
by and among StarVox Communications, Inc., a California corporation, with
headquarters located at 2728 Orchard Parkway, San Jose, California 95134-2012
(the “Company”), U.S. Wireless Data, Inc., a Delaware corporation, with
headquarters located at 2728 Orchard Parkway, San Jose, California 95134-2012
(“Parent”), and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”);
     WHEREAS:
     A. The Company is a wholly-owned subsidiary of Parent.
     B. Each of the Company, Parent and each Buyer is executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by Section 4(2) of the Securities Act of 1933, as amended (the “1933
Act”), and Regulation D (“Regulation D”) promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
     C. The Company has authorized the issuance of senior secured Debentures of
the Company (the “Debentures”). In connection with the sale of the Debentures
and as an inducement to the Buyers to purchase the Securities (as defined
below), the Company desires to instruct Parent to issue to the Buyers, upon the
terms and conditions stated in this Agreement, a warrant to purchase the amount
of shares of Parent’s common stock (the “Common Stock”), $0.01 par value per
share (as exercised, the “Warrant Shares”), as set forth opposite such Buyer’s
name in column (4) on the Schedule of Buyers (which aggregate amount for all
Buyers shall be 2,520,000 shares), in substantially the form attached hereto as
Exhibit A (the “Warrant”).
     D. Each Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, the Debentures, in substantially
the form attached hereto as Exhibit B, in the principal amount as set forth
opposite such Buyer’s name in columns (3) and (5) on the Schedule of Buyers
(which aggregate amount for all Buyers shall be $9,000,000).
     G. Contemporaneously with the execution and delivery of this Agreement,
Parent and the Buyers are executing and delivering a joinder to the U.S.
Wireless Data, Inc. Registration Rights Agreement, substantially in the form
attached hereto as Exhibit C (the “Registration Rights Agreement”), making the
Buyers party to such agreement and pursuant to which Parent has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement) under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.
     H. The Debentures, the Warrant and the Warrant Shares are collectively
referred to herein as the “Securities.”
     I. On the Initial Closing Date (as defined below), Parent and Capital
Telecommunications, Inc., a Pennsylvania corporation (“CTI”) (collectively, the
“Guarantors”), are executing and delivering a Guaranty, substantially in the
form attached hereto as Exhibit D (the “Guaranty”), pursuant to which the
Guarantors have agreed to guaranty the obligations of the Company under the
Debentures.
     J. On the Initial Closing Date, the Guarantors are executing and delivering
a Pledge and Security Agreement, substantially in the form attached hereto as
Exhibit E (the “Security

 



--------------------------------------------------------------------------------



 



Agreement”), pursuant to which the assets and shares of the Subsidiaries will be
pledged as collateral to secure the Debentures.
     K. Contemporaneously with the execution and delivery of this Agreement,
Parent, its Subsidiaries and the Buyers shall execute and deliver a Post-Closing
Letter Agreement, substantially in the form attached hereto as Exhibit F (the
“Post-Closing Letter Agreement”), which will address certain matters to occur
after the Initial Closing Date.
     L. Contemporaneously with the execution and delivery of this Agreement,
Parent, the Company and the Buyers shall execute and deliver a Letter Agreement,
substantially in the form attached hereto as Exhibit L (the “Maturity Extension
Letter Agreement”), which will address certain matters relating to the maturity
of the Debentures.
     NOW, THEREFORE, the Company, Parent and each Buyer hereby agree as follows:
          (1) PURCHASE AND SALE OF DEBENTURES AND WARRANT.
               (a) Initial Closing. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, in consideration for the
payment of each Buyer’s payment of its pro rata share of the Initial Purchase
Price (as defined below) (i) the Company shall issue and sell to each Buyer, and
each Buyer agrees to purchase from the Company on the Initial Closing Date (as
defined below), the Debenture in the principal amount set forth opposite such
Buyer’s name in column (3) on the Schedule of Buyers and (ii) the Company shall
deliver or cause to be delivered to each Buyer on the Initial Closing Date the
Warrant to purchase the amount of Warrant Shares as is set forth opposite such
Buyer’s name in column (4) on the Schedule of Buyers. The closing (the “Initial
Closing”) of the purchase of the Securities by the Buyers shall occur at the
offices of McDermott Will & Emery LLP, 340 Madison Avenue, New York, New York
10173. The date and time of the Initial Closing (the “Initial Closing Date”)
shall be 10:00 a.m., New York City time, on the date hereof, subject to
notification of satisfaction (or waiver) of the conditions to the Initial
Closing set forth in Sections 6 and 7 below (or such later date as is mutually
agreed to by the Company, Parent and the Buyers). The aggregate purchase price
(the “Initial Purchase Price”) of the Debentures and the Warrants to be
purchased by the Buyers at the Initial Closing shall be equal to $6,000,000. On
the Initial Closing Date, (i) each Buyer shall pay its pro rata share of the
Initial Purchase Price to the Company for the Debenture and the Warrant to be
issued and sold to such Buyer at the Initial Closing, by wire transfer of
immediately available funds in accordance with Company’s written wire
instructions, (ii) the Company shall deliver to the Buyers (A) the Debenture
which such Buyer is then purchasing, duly executed on behalf of the Company and
registered in the name of such Buyer or its designee and (B) the Warrant which
such Buyer is then purchasing, duly executed on behalf of the Parent and
registered in the name of such Buyer or its designee.
               (b) Second Closing. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, in consideration for the
payment of each Buyer’s payment of its pro rata share of the Second Purchase
Price (as defined below) (i) the Company shall issue and sell to each Buyer, and
each Buyer agrees to purchase from the Company on the Second Closing Date (as
defined below), the Debenture in the principal amount set forth opposite such
Buyer’s name in column (5) on the Schedule of Buyers. The closing (the “Second
Closing”) of the purchase of the Securities by the Buyers shall occur at the
offices of McDermott Will & Emery LLP, 340 Madison Avenue, New York, New York
10173. The date and time of the

- 2 -



--------------------------------------------------------------------------------



 



Second Closing (the “Second Closing Date”) shall be 10:00 a.m., New York City
time, on the date hereof, subject to notification of satisfaction (or waiver) of
the conditions to the Second Closing set forth in Sections 6 and 7 below (or
such later date as is mutually agreed to by the Company, Parent and the Buyers).
The aggregate purchase price (the “Second Purchase Price”) of the Debentures to
be purchased by the Buyers at the Second Closing shall be equal to $3,000,000.
On the Second Closing Date, (i) each Buyer shall pay its pro rata share of the
Second Purchase Price to the Company for the Debenture to be issued and sold to
such Buyer at the Second Closing, by wire transfer of immediately available
funds in accordance with Company’s written wire instructions, (ii) the Company
shall deliver to the Buyers the Debenture which such Buyer is then purchasing,
duly executed on behalf of the Company and registered in the name of such Buyer
or its designee.
          (2) BUYERS’ REPRESENTATIONS AND WARRANTIES.
     Each Buyer represents and warrants, severally as to itself, that:
               (a) Authorization; Enforcement; Validity. Buyer has the requisite
power and authority to enter into and perform its obligations under the
Transaction Documents (as defined below). The execution and delivery of the
Transaction Documents and the consummation by the Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or similar action on the part of the Buyer. This Agreement and the
other Transaction Documents of even date herewith have been duly executed and
delivered by the Buyer and constitute the legal, valid and binding obligations
of the Buyer enforceable against the Buyer in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.
               (b) No Public Sale or Distribution. Buyer is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in a manner that would
violate the 1933 Act, except pursuant to sales registered or exempted under the
1933 Act; provided, however, that by making the representations herein, Buyer
does not agree to hold any of the Securities for any minimum or other specific
term, except as specified in the Registration Rights Agreement, and reserves the
right to dispose of the Securities at any time in accordance with or pursuant to
a registration statement or an exemption under the 1933 Act. Buyer is acquiring
the Securities hereunder in the ordinary course of its business. Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.
               (c) Investor Status. Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D. Buyer has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities, and has so evaluated the merits and the risks of such investment.
Buyer is able to bear the economic risk of an investment in the Securities and,
at the present time, is able to afford a complete loss of such investment.
               (d) Reliance on Exemptions. Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of

- 3 -



--------------------------------------------------------------------------------



 



United States federal and state securities laws and that the Company and Parent
are relying in part upon the truth and accuracy of, and Buyer’s compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of Buyer to acquire the Securities.
               (e) Information. Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and Parent and materials relating to the offer and sale of the
Securities which have been requested by Buyer. Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company and Parent.
Neither such inquiries nor any other due diligence investigations conducted by
Buyer or its advisors, if any, or its representatives shall modify, amend or
affect Buyer’s right to rely on the Company’s and Parent’s representations and
warranties contained herein. Buyer understands that its investment in the
Securities involves a high degree of risk. Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.
               (f) No Governmental Review. Buyer understands that no United
States federal or state agency or any other Governmental Authority has passed on
or made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities. As used in this
Agreement, “Governmental Authority” is any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including, without limitation, the National Association of
Insurance Commissioners, the Federal Communications Commission and any State
public utility commission or other State agency or department with primary
regulatory jurisdiction over common carrier telecommunications and pay telephone
services).
               (g) Transfer or Resale. Buyer understands that the Securities
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) Buyer shall have delivered to
the Company and Parent an opinion of counsel, reasonably acceptable to the
Company, to the effect that such Securities to be sold, assigned or transferred
may be sold, assigned or transferred pursuant to an exemption from such
registration, or (C) Buyer provides the Company and Parent with reasonable
assurance, which may at the option of the Company include an opinion of counsel
reasonably acceptable to the Company, that such Securities can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act
(or, in each case, a successor rule thereto); provided, however, that the
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and provided, further, that if Buyer effects a pledge of
Securities it shall not be required to provide the Company or Parent with any
notice thereof or otherwise make any delivery to the Company or Parent

- 4 -



--------------------------------------------------------------------------------



 



pursuant to this Agreement or any other Transaction Document (as defined in
Section 3(b)), including, without limitation, this Section 2(f).
               (h) Legends. Such Buyer understands that the certificates or
other instruments representing the Debentures and the Warrant and, until removed
in accordance with the Registration Rights Agreement, the stock certificates
representing the Warrants Shares, except as set forth below, shall bear any
legend as required by the “blue sky” laws of any state and restrictive legends
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE
COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE, INCLUDING A LOCK-UP PERIOD IN THE EVENT OF A PUBLIC
OFFERING, AS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT, A COPY OF WHICH MAY
BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.
The legends set forth above shall be removed and the Company or Parent, as
applicable, shall issue a certificate without such legends to the holder of the
Securities upon which it is stamped, if (i) such Securities are registered for
resale under the Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company or Parent, as applicable, with an
opinion of counsel, reasonably acceptable to the Company, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act, or (iii) such
Securities are sold, assigned or transferred pursuant to Rule 144, or such
holder provides the Company or Parent, as applicable, with reasonable assurance,
which may at the option of the Company include an opinion of counsel reasonably
acceptable to the Company, that the Securities can be sold, assigned or
transferred pursuant to Rule 144(k).
               (i) Residency. Buyer is a resident of that jurisdiction specified
below its address on the Schedule of Buyers.
          (3) REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT.
     As an inducement to the Buyers to enter into this Agreement and to
consummate the transactions contemplated hereby, the Company and Parent jointly
and severally represent and warrant to the Buyers that each and all of the
following representations and warranties (as modified by the disclosure
schedules delivered to the Buyers contemporaneously with the

- 5 -



--------------------------------------------------------------------------------



 



execution and delivery of this Agreement (the “Schedules”)) are true and correct
as of Initial Closing Date and the Second Closing Date (each, a “Closing Date”).
The Schedules shall be arranged by the Company and Parent in paragraphs
corresponding to the sections and subsections contained in this Section 3.
               (a) Organization and Qualification. Parent and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which Parent, directly
or indirectly, owns capital stock or holds an equity or similar interest,
including the Company) are entities duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted. Each of Parent and its Subsidiaries is
duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of Parent and its Subsidiaries, taken as whole, or on the transactions
contemplated hereby and by the other Transaction Documents, or on the authority
or ability of Parent and/or the Company to perform its obligations under the
Transaction Documents. All capital stock or equity or similar interests of the
Subsidiaries is directly or indirectly owned by Parent, and Parent has no
Subsidiaries other than the Company and except as set forth on Schedule 3(a).
                    (i) The “Non-Material Subsidiaries” are set forth on
Schedule 3(a)(i). Such Non-Material Subsidiaries are not, and have not been,
material in any way to the operations or the business of Parent or the Company.
The Non-Material Subsidiaries contain no assets and have conducted no business
or operations and maintained no employees since they were acquired by the
Company. The Non-Material Subsidiaries are not in good standing and may not
validly exist under the laws of the jurisdiction in which they were formed. The
Non-Material Subsidiaries may not have made or filed foreign, federal or state
income or other tax returns, reports or declarations required by any
jurisdiction to which they are subject and such Non-Material Subsidiaries may be
subject to unpaid tax liabilities. Deficiencies in the good standing or foreign
qualification of the Non-Material Subsidiaries and any failure to pay taxes will
not have a Material Adverse Effect.
                    (ii) For purposes of this Agreement and the other
Transaction Documents, the definition of Subsidiaries shall exclude the
Non-Material Subsidiaries.
               (b) Authorization; Enforcement; Validity. Each of Parent and the
Company has the requisite power and authority to enter into and perform its
obligations under this Agreement, the Debentures, the Registration Rights
Agreement, the Irrevocable Transfer Agent Instructions (as defined in
Section 5(b)), the Security Agreement, the Guaranty, the Post-Closing Letter
Agreement, the Maturity Extension Letter Agreement and each of the other
agreements, documents, certificates or other instruments entered into or
delivered by any of the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”) and
to issue the Securities in accordance with the terms hereof and thereof. The
execution and delivery of the Transaction Documents by the Company and Parent

- 6 -



--------------------------------------------------------------------------------



 



have been duly authorized by each of the Company’s and Parent’s Board of
Directors and the consummation by the Company and Parent of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Debentures by the Company and the issuance of the Warrants and the Warrant
Shares by Parent, have been or will be at the time of issuance duly authorized
by Parent’s Board of Directors and (other than the filing with the SEC of a
Form D and a Current Report on Form 8-K and other than filings with “Blue Sky”
authorities as required therein) no further filing, consent, or authorization is
required by the Company, its Board of Directors or its shareholders or Parent,
its Board of Directors or its stockholders. This Agreement and the other
Transaction Documents of even date herewith have been duly executed and
delivered by each of the Company and Parent, as applicable, and constitute the
legal, valid and binding obligations of the Company or Parent, as the case may
be, enforceable against the Company or Parent, as the case may be, in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
               (c) Issuance of Securities. The issuance of the Debentures and
the Warrants is duly authorized and is free from all taxes, liens and charges
with respect to the issue thereof except for restrictions under applicable
securities laws and the terms and conditions of the Transaction Documents. As of
the Closing Date, Parent shall have reserved from its duly authorized capital
stock 100% of the maximum number of shares of Common Stock issuable upon
exercise of the Warrants (without taking into account any limitations on the
exercise of the Warrant set forth in the Warrants). Upon exercise in accordance
with the Warrants, the Warrant Shares will be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, except for restrictions under
applicable securities laws and the terms and conditions of the Transaction
Documents, with the holders being entitled to all rights accorded to a holder of
Common Stock. Assuming the accuracy of the representations made by the Buyers in
Section 2, the offer and issuance by the Company and Parent of the Securities is
exempt from registration under the 1933 Act.
               (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and Parent and the consummation by the
Company and Parent of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Debentures and the Warrants
and the reservation for issuance of the Warrant Shares) will not (i) result in a
violation of Parent’s Certificate of Incorporation, Parent’s Bylaws, the
Company’s Articles of Incorporation or the Company’s Bylaws (each as defined in
Section 3(r)) or the governing documents of any of Parent’s Subsidiaries or the
terms of any capital stock of Parent or any of its Subsidiaries; (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which Parent or any of its Subsidiaries is a party;
or (iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to Parent or any
of its Subsidiaries or by which any property or asset of Parent or any of its
Subsidiaries is bound or affected, except with respect to clauses (ii) and
(iii) such as would not have a Material Adverse Effect.

- 7 -



--------------------------------------------------------------------------------



 



               (e) Consents. Neither the Company nor Parent is required to
obtain any consent, authorization, approval, order, license, franchise, permit,
certificate or accreditation, or make any filing or registration with, or give
any notice to, or take any action in respect of, any Governmental Authority
(any, a “Governmental Approval”) or any regulatory or self-regulatory agency or
any other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, in each case in
accordance with the terms hereof or thereof (other than (w) filing with the SEC
of a Form 8-K and Form D , (x) filings with “Blue Sky” authorities, and
(y) filings required by the Security Agreement), except such as would not have a
Material Adverse Effect. All consents, authorizations, orders, filings and
registrations which the Company and Parent are required to obtain pursuant to
the preceding sentence have been obtained or effected on or prior to the Closing
Date, and Parent and its Subsidiaries are unaware of any facts or circumstances
which might prevent the Company or Parent from obtaining or effecting any of the
registration, application or filings pursuant to the preceding sentence), except
such as would not have a Material Adverse Effect.
               (f) Acknowledgment Regarding Buyers’ Purchase of Securities. Each
of the Company and Parent acknowledges and agrees that each Buyer is acting
solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby and
that (i) no Buyer is an officer or director of the Company or Parent, (ii) to
the knowledge of the Company or Parent, except for Trinad Capital Master Fund
Ltd., no Buyer is an “affiliate” of the Company or Parent (as defined in
Rule 144) or (iii) to the knowledge of the Company or Parent, except for Trinad
Capital Master Fund Ltd., no Buyer is a “beneficial owner” of more than 10% of
the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)). Each of the
Company and Parent further acknowledges that except for SMH Capital Inc., no
Buyer is acting as a financial advisor or fiduciary of the Company or Parent (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer’s purchase of the Securities. Each of the Company and
Parent further represents to each Buyer that the Company’s and Parent’s
decisions to enter into the Transaction Documents have been based solely on the
independent evaluation by the Company and Parent and their respective
representatives.
               (g) No General Solicitation; Placement Agent’s Fees. None of the
Company, Parent, nor any of their affiliates, nor any Person acting on its or
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities. Parent shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for Persons engaged by the Buyer or its investment advisors) relating to or
arising out of the transactions contemplated hereby. Parent shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out-of-pocket expenses) arising in connection
with any such claim. The Company and Parent acknowledge that they have engaged
SMH Capital Inc. (formerly Sanders Morris Harris Inc.) as placement agent (the
“Agent”) in connection with the sale of the Securities, the fees for which are
set forth on Schedule 3(g) attached hereto. Other than the Agent, neither the
Company nor Parent has engaged any placement agent or other agent in connection
with the sale of the Securities.

- 8 -



--------------------------------------------------------------------------------



 



               (h) No Integrated Offering. None of Parent, its Subsidiaries, any
of their affiliates, or any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by Parent or the Company for purposes of any
registration requirement under the 1933 Act or any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of Parent or its Subsidiaries are listed or designated. None of
Parent, its Subsidiaries, their affiliates or any Person acting on their behalf
will take any action or steps referred to in the preceding sentence that would
require registration of any of the Securities under the 1933 Act or cause the
offering of the Securities to be integrated with other offerings for purposes of
any registration requirements under the 1933 Act or any applicable stockholder
approval provisions.
               (i) U.S. Real Property Holding Corporation. Neither the Company
nor Parent is, nor has it ever been, a U.S. real property holding corporation
within the meaning of Section 897 of the Internal Revenue Code of 1986, as
amended, and the Company and Parent will so certify upon the request of any
Buyer.
               (j) Application of Takeover Protections; Rights Agreement. Each
of the Company and Parent and its respective board of directors has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Articles of Incorporation or Parent’s Certificate of Incorporation or the laws
of the jurisdiction of its formation which is or could become applicable to any
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Debentures, Parent’s issuance
of the Warrants and Warrants Shares and any Buyer’s ownership of the Securities.
Parent has not adopted a stockholder rights plan or similar arrangement relating
to accumulations of beneficial ownership of Common Stock or a change in control
of Parent.
               (k) SEC Documents; Financial Statements. Parent has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the 1934 Act (all
of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). Parent has delivered to each Buyer or its representatives true,
correct and complete copies of the SEC Documents not available on the EDGAR
system. As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of Parent included in the SEC
Documents, as amended, complied in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in

- 9 -



--------------------------------------------------------------------------------



 



accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of Parent as of the dates thereof and the results of its operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments). For the fiscal month
April 2007, CTI’s contributory earnings before interest, taxes, depreciation and
amortization (EBITDA) was $400,000, calculated in accordance with the foregoing.
               (l) Absence of Certain Changes. Except as disclosed in Parent’s
Quarterly Report on Form 10-QSB for the period ended February 28, 2007, since
February 28, 2007, there has been no material adverse change and no material
adverse development in the business, assets, properties, operations, condition
(financial or otherwise), results of operations or prospects of Parent or its
Subsidiaries. Except as disclosed on Schedule 3(l), since February 28, 2007,
Parent has not (i) declared or paid any dividends, (ii) sold any assets or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$100,000, other than in the ordinary course of business. None of Parent nor any
of its Subsidiaries has taken any steps to seek protection pursuant to any
bankruptcy law nor does Parent nor any of its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. Neither the Company nor Parent is as of the date hereof, and
after giving effect to the transactions contemplated hereby to occur at the
Closing, will be Insolvent (as defined below). For purposes of this Section
3(l), “Insolvent” means, with respect to the Company and all Guarantors on a
consolidated basis (i) the present fair saleable value of the Company’s or
Parent’s assets, as applicable, is less than the amount required to pay the
Company’s or Parent’s total Indebtedness (as defined in Section 3(s)), as
applicable, (ii) the present fair saleable value of the Company’s and Parent’s
assets on a consolidated basis is less than the amount required to pay the
Company’s and Parent’s probable liability on a consolidated basis on its
existing debts as they become absolute and matured, (iii) the Company or Parent,
as applicable, intends to incur or believes that it will incur debts that would
be beyond its ability to pay as such debts mature or (iv) the Company or Parent,
as applicable, has unreasonably small capital with which to conduct the business
in which it is engaged as such business is now conducted and is proposed to be
conducted.
               (m) No Undisclosed Events, Liabilities, Developments or
Circumstances. Except for the transaction contemplated by the Transaction
Documents, no event, liability, development or circumstance has occurred or
exists, or is contemplated to occur with respect to Parent, its Subsidiaries or
their respective business, properties, prospects, operations or financial
condition, that would be required to be disclosed by Parent under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by Parent of its Common Stock and which has not
been publicly announced.
               (n) Conduct of Business; Regulatory Permits. Neither Parent nor
any of its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation or Articles of Incorporation, as the case may be,
or Bylaws or other governing documents. Neither Parent nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,

- 10 -



--------------------------------------------------------------------------------



 



ordinance, rule or regulation applicable to Parent or its Subsidiaries, or any
of the rules, regulations or requirements of the NASD OTC Bulletin Board (the
“Principal Market”) applicable to the Parent or its Subsidiaries, except such as
would not have a Material Adverse Effect. During the one (1)-year period prior
to the date hereof, (i) the Common Stock has been traded on the Principal Market
or quoted on the “pink sheets” (the “Pink Sheets”), (ii) trading in the Common
Stock or quotation on the Pink Sheets has not been suspended by the SEC, the
Principal Market or the Pink Sheets and (iii) Parent has received no
communication, written or oral, from the SEC or the Principal Market regarding
the suspension of trading of the Common Stock from the Principal Market. Parent
and its Subsidiaries possess all Governmental Approvals necessary to conduct
their respective businesses, and neither Parent nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit which, if revoked or modified,
would have a Material Adverse Effect.
               (o) Foreign Corrupt Practices. Neither Parent nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of Parent or any of its Subsidiaries has, in the course of its actions
for, or on behalf of, Parent or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
               (p) Sarbanes-Oxley Act. Parent is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof, except such as
would not have a Material Adverse Effect.
               (q) Transactions With Affiliates. Except as set forth in the SEC
Documents filed at least ten days prior to the date hereof, none of the
officers, directors or employees of Parent or any of its Subsidiaries is
presently a party to any transaction with Parent or any of its Subsidiaries
(other than for ordinary course services as employees, officers or directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of Parent or any of its
Subsidiaries, any corporation, partnership, trust or other entity in which any
such officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.
               (r) Equity Capitalization. As of the date hereof, the authorized
capital stock of Parent consists of 19,000,000 shares of common stock, $0.01 par
value per share, of which, as of the date hereof, 11,459,730 shares are issued
and outstanding, and 1,000,000 shares of preferred stock, $0.01 par value per
share, of which 600,000 shares are designated Series A Preferred Stock, 301,594
of which were issued and outstanding on the date hereof. All of such outstanding
shares of Parent have been validly issued and are fully paid and nonassessable.
Except as disclosed on Schedule 3(r) or reflected in the SEC Documents: (i) none
of Parent’s or the Company’s share capital is subject to preemptive rights or
any other similar rights or any

- 11 -



--------------------------------------------------------------------------------



 



liens or encumbrances suffered or permitted by Parent or the Company; (ii) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of
Parent or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which Parent or any of its Subsidiaries is or may become bound
to issue additional share capital of Parent or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any share capital of Parent or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of Parent or any of its Subsidiaries or by which Parent
or any of its Subsidiaries is or may become bound; (iv) there are no financing
statements securing obligations in any material amounts, either singly or in the
aggregate, filed in connection with Parent or any of its Subsidiaries; (v) there
are no agreements or arrangements under which Parent or any of its Subsidiaries
is obligated to register the sale of any of its securities under the 1933 Act
(except the Registration Rights Agreement); (vi) there are no outstanding
securities or instruments of Parent or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which Parent or any of its Subsidiaries is or
may become bound to redeem a security of Parent or any of its Subsidiaries;
(vii) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities;
(viii) neither Parent nor any of its Subsidiaries has any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement;
and (ix) Parent and its Subsidiaries have no liabilities or obligations required
to be disclosed in the SEC Documents but not so disclosed in the SEC Documents,
other than those incurred in the ordinary course of Parent’s or its
Subsidiaries’ respective businesses. Schedule 3(r) contains true, correct and
complete copies of (i) the Company’s Articles of Incorporation, as amended and
as in effect on the date hereof (“Company’s Articles of Incorporation”),
(ii) the Company’s Bylaws, as amended and as in effect on the date hereof (“the
Company’s Bylaws”), (iii) Parent’s Certificate of Incorporation, as amended and
as in effect on the date hereof (“Parent’s Certificate of Incorporation”), and
(iv) Parent’s Bylaws, as amended and as in effect on the date hereof (“Parent’s
Bylaws”).
               (s) Indebtedness and Other Contracts. Except as disclosed in
Schedule 3(s) or reflected in the SEC Documents, neither Parent nor any of its
Subsidiaries (i) has any outstanding Indebtedness, (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument would
result in a Material Adverse Effect, (iii) is in violation of any term of or in
default under any contract, agreement or instrument relating to any
Indebtedness, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of
Parent’s officers, has or is expected to have a Material Adverse Effect, except
as otherwise disclosed in Schedule 3(s). Schedule 3(s) provides a list of the
outstanding Indebtedness, and the material terms of such Indebtedness are
disclosed on the Form 8-K filed by Parent on March 26, 2006. For purposes of
this Agreement: (x) “Indebtedness” of any Person means, without duplication
(A) all indebtedness for borrowed money, (B) all monetary obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(including, without limitation, “capital leases” in accordance with generally
accepted accounting principles) (other than trade payables entered into in the
ordinary course of business), (C) all

- 12 -



--------------------------------------------------------------------------------



 



reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all monetary obligations evidenced by
notes, bonds, Debentures or similar instruments, including monetary obligations
so evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or monetary obligations of others of the kinds referred to in
clauses (A) through (G) above; (y) “Contingent Obligation” means, as to any
Person, any direct or indirect liability, contingent or otherwise, of that
Person with respect to any indebtedness, lease, dividend or other monetary
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; and (z) “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.
               (t) Absence of Litigation. Except as set forth in Schedule 3(t)
or reflected in the SEC Documents, there is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency
(including the SEC), self-regulatory organization or body pending or, to the
knowledge of Parent or the Company, threatened against or affecting Parent, the
Company, the Common Stock or any of Parent’s Subsidiaries or any of Parent’s or
its Subsidiaries’ officers or directors, which would be required to be disclosed
by Parent in its 1934 Act filings.
               (u) Insurance. Parent and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of Parent believes to be prudent and customary
in the businesses in which the Parent and its Subsidiaries are engaged. Neither
Parent nor any such Subsidiary has been refused any insurance coverage sought or
applied for and neither Parent nor any such Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect.
               (v) Employee Relations. Neither Parent nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union. Parent and its Subsidiaries believe that their relations with
their employees are good. No executive officer of

- 13 -



--------------------------------------------------------------------------------



 



Parent or any of its Subsidiaries has notified Parent or any such Subsidiary
that such officer intends to leave Parent or any such Subsidiary or otherwise
terminate such officer’s employment with Parent or any such Subsidiary. No
executive officer of Parent or any of its Subsidiaries, to the knowledge of
Parent or any such Subsidiary, is in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant. Parent and its Subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
               (w) Title. Parent and its Subsidiaries have good and marketable
title to all real property and good and marketable title to all personal
property owned by them which is material to the business of Parent and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except Permitted Liens (as defined in the Debentures) and such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by Parent and any of its
Subsidiaries. Any real property and facilities held under lease by Parent and
any of its Subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made and proposed to be made of such property and facilities by Parent and
its Subsidiaries.
               (x) Intellectual Property Rights. Parent and its Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct their respective
businesses, taken as a whole, as now conducted. None of Parent’s or any of its
Subsidiaries’ Intellectual Property Rights have expired or terminated, or are
expected to expire or terminate, within any tine frame that would materially
affect the conduct of their respective business, taken as a whole. Neither
Parent nor the Company has any knowledge of any infringement by Parent or its
Subsidiaries of Intellectual Property Rights of others. There is no claim,
action or proceeding being made or brought, or to the knowledge of Parent or the
Company, being threatened, against Parent or its Subsidiaries regarding its
Intellectual Property Rights. Each of Parent and the Company is unaware of any
facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings. Parent and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties.
               (y) Environmental Laws. Parent and each of its Subsidiaries
(i) are in compliance with any and all Environmental Laws (as hereinafter
defined), (ii) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (i),
(ii) and (iii), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including,

- 14 -



--------------------------------------------------------------------------------



 



without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata), including, without limitation, laws relating to emissions,
discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.
               (z) Subsidiary Rights. Parent or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by Parent or such Subsidiary.
               (aa) Investment Company. Neither the Company nor Parent is, or is
an affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
               (bb) Tax Status. Parent and each of its Subsidiaries (i) has made
or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of Parent and the Company
know of no basis for any such claim.
               (cc) Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between Parent and an unconsolidated or other
off balance sheet entity that is required to be disclosed by Parent in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.
               (dd) Ranking of Debentures. Except as permitted by the
Debentures, no Indebtedness of the Company will rank senior to or pari passu
with the Debentures in right of payment, whether with respect to payment of
redemptions, interest, damages or upon liquidation or dissolution or otherwise.
               (ee) Transfer Taxes. On the Closing Date, all stock transfer or
other taxes (other than income or similar taxes) which are required to be paid
in connection with the sale and transfer of the Securities to be sold to each
Buyer hereunder will be, or will have been, fully paid or provided for by the
Company or Parent, as applicable, and all laws imposing such taxes will be or
will have been complied with.
               (ff) Manipulation of Price. Neither Parent nor the Company has,
and to its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of Parent or the Company to facilitate
the sale or resale of any of the Securities, (ii) sold, bid for, purchased, or

- 15 -



--------------------------------------------------------------------------------



 



paid any compensation for soliciting purchases of, any of the Securities (except
for customary placement fees payable in connection with this transaction), or
(iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of Parent or the Company (except for
customary placement fees payable in connection with this transaction).
               (gg) Disclosure. Each of Parent and the Company understands and
confirms that each Buyer will rely on the foregoing representations in effecting
transactions in securities of Parent and the Company. All disclosure provided to
the Buyers regarding Parent, the Company, their respective businesses and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of Parent and the Company is true and correct and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. Each
press release issued by Parent and the Company did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Parent or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by Parent or any of its Subsidiaries but which has not been so publicly
announced or disclosed, except for information that will be contained within the
Parent’s next due report under the 1934 Act and information relative to this
transaction.
          (4) COVENANTS.
               (a) Commercially Reasonable Efforts. Each party shall use
commercially reasonable efforts timely to satisfy each of the conditions to be
satisfied by it as provided in Sections 6 and 7 of this Agreement.
               (b) Form D and Blue Sky. Each of the Company and Parent agrees to
file a Form D with respect to the Securities as required under Regulation D and
to provide a copy thereof to each Buyer promptly after such filing. Each of the
Company and Parent shall, on or before the Closing Date, take such action as the
Company and Parent shall reasonably determine is necessary in order to obtain an
exemption for or to qualify the Securities for sale to the Buyers at the Closing
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification),
and shall provide evidence of any such action so taken to the Buyers on or prior
to the Closing Date. Each of the Company and Parent shall make all filings and
reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.
               (c) Reporting Status. Until the date on which the Buyers shall
have sold all the Warrant Shares and the Debentures are not outstanding (the
“Reporting Period”), Parent shall file all reports required to be filed with the
SEC pursuant to the 1934 Act, and Parent shall not terminate its status as an
issuer required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would otherwise permit such termination.

- 16 -



--------------------------------------------------------------------------------



 



               (d) Use of Proceeds. The Company and Parent will use the proceeds
from the sale of the Securities for working capital. No proceeds from the sale
of the Securities will be used to repay any Indebtedness.
               (e) Financial Information. Parent agrees to send the following to
each Buyer during the Reporting Period: (i) unless filed with the SEC through
EDGAR and available to the public through the EDGAR system, within three
business days after the filing thereof with the SEC, a copy of all Annual
Reports on Form 10-K or 10-KSB, any interim reports or any consolidated balance
sheets, income statements, stockholders’ equity statements and/or cash flow
statements for any period other than annual, any Current Reports on Form 8-K and
any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act of Parent, and (ii) copies of any notices and other
information made available or given to the stockholders of Parent generally,
contemporaneously with the making available or giving thereof to the
stockholders.
               (f) Listing. To the extent the Company’s Registrable Securities
(as defined in the Registration Rights Agreement) are listed upon a national
securities exchange or automated quotation system that provides for the listing
of securities, Parent shall promptly secure the listing of all of the
Registrable Securities upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed (subject to
official notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents. Parent shall meet its obligations to maintain the Common Stock’s
authorization for quotation on the Principal Market. Parent shall pay all fees
and expenses in connection with satisfying its obligations under this
Section 4(f).
               (g) Fees. Parent shall reimburse the Buyers or their designee(s)
for reasonable and documented costs and expenses incurred in connection with the
transactions contemplated by the Transaction Documents (including reasonable
legal fees and disbursements in connection therewith, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence in connection therewith), which amount shall be withheld by Buyers
from the pro rata portion of the Purchase Price paid by such Buyer on each
Closing Date and additional reasonable legal fees incurred post-closing in
connection with perfecting Buyers’ security interest and any additional filing
or recording fees in connection therewith. Parent shall be responsible for the
payment of, and shall pay, any placement agent’s fees, financial advisory fees,
or broker’s commissions (other than for Persons engaged by any Buyers or their
investment advisors) relating to or arising out of the transactions contemplated
hereby (including, without limitation, the Summary of Terms and Conditions), and
shall hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorneys’ fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
               (h) Pledge of Securities. Each of Parent and the Company
acknowledges and agrees that the Securities may be pledged by Buyer in
connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities. The pledge of Securities shall
not be deemed to be a transfer, sale or assignment of the Securities hereunder,
and no Buyer shall be required to provide Parent or the Company with any notice
thereof or otherwise make any delivery to Parent or the Company pursuant to this
Agreement or any other

- 17 -



--------------------------------------------------------------------------------



 



Transaction Document, including, without limitation, Section 2(f) hereof unless
required in connection with the registration of the Securities or by applicable
law. Each of Parent and the Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Buyer.
               (i) Disclosure of Transactions and Other Material Information. On
or before 8:30 a.m., New York City time, not later than the fourth business day
following the date of this Agreement, Parent shall file a Current Report on Form
8-K describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching the material
Transaction Documents, including, without limitation, this Agreement, the form
of Debentures and the Registration Rights Agreement) (including all attachments,
the “8-K Filing”). Any material non-public information provided by Parent and/or
the Company to Buyer in connection with this transaction shall be disclosed by
Parent in an 8-K Filing by the earlier of (A) thirty (30) Business Days of the
date hereof, and (B) four (4) Business Days following the consummation of an
equity offering by the Parent. From and after the filing of such 8-K Filing with
the SEC, Parent represents and acknowledges that no Buyer shall be in possession
of any material, nonpublic information received from Parent or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. Parent shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents not to, provide any Buyer with any material,
nonpublic information regarding Parent or any of its Subsidiaries from and after
the filing of the 8-K Filing with the SEC without the express written consent of
such Buyer. In the event of a breach of the foregoing covenant by Parent, any of
its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer may, but shall not be obligated to, notify Parent
of such breach and the material, nonpublic information the receipt of which
resulted in such breach. Within two business days of receipt of such notice,
Parent shall either (a) deliver a notice to such Buyer certifying such material,
non-public information has already been publicly disclosed by Parent or (b) make
a public disclosure, in the form of a press release, public advertisement, Form
8-K, or otherwise, of such material, nonpublic information. Subject to the
foregoing, neither Parent, its Subsidiaries nor any Buyer shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that Parent shall be entitled, without
the prior approval of any Buyer, to make any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) each
Buyer shall be consulted by Parent in connection with any such press release or
other public disclosure prior to its release). Without the prior written consent
of any applicable Buyer, neither Parent nor the Company shall disclose the name
of any Buyer or its affiliates in any filing, announcement, release or otherwise
except in the 8-K Filing or other required SEC filing or report, or as otherwise
may be required by law.
               (j) Corporate Existence. So long as any Buyer beneficially owns
any Securities, Parent and the Company shall not be party to any Fundamental
Transaction (as defined in the Debentures) unless each of Parent and the Company
is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Debentures.

- 18 -



--------------------------------------------------------------------------------



 



               (k) Conduct of Business. The business of Parent and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any Governmental Authority, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
               (l) Additional Issuances of Securities.
                    (i) For purposes of this Section 4(o), the following
definitions shall apply.
                    (a) “Convertible Securities” means any stock or securities
(other than Options) convertible into or exercisable or exchangeable for shares
of Common Stock.
                    (b) “Options” means any rights, warrants or options to
subscribe for or purchase shares of Common Stock or Convertible Securities.
                    (c) “Common Stock Equivalents” means, collectively, Options
and Convertible Securities.
                    (d) “Holders” means the Buyers and any transferee of all or
any part of the Debentures.
                    (ii) As long as any Debentures are outstanding, Parent shall
not, directly or indirectly, offer, sell, grant any option to purchase, or
otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its or its Subsidiaries’ equity or
equity equivalent securities, including without limitation any debt, preferred
stock or other instrument or security that is, at any time during its life, and
under any circumstance, convertible into or exchangeable or exercisable for
shares of Common Stock or Common Stock Equivalents or debt securities (any such
offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”) unless Parent shall have first complied with this
Section 4(o)(ii).
                    (a) The Parent shall deliver to Holders a written notice
(the “Offer Notice”) of any proposed or intended issuance or sale or exchange
(the “Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the Persons (if known)
to which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (z) offer to issue and sell to or exchange with Holders the
Offered Securities, allocated among such Holders (a) based on such Holder’s
allocable pro rata portion of the aggregate principal amount of Debentures then
held, and (b) with respect to each Holder that elects to purchase its pro rata
portion of such Offered Securities, any additional portion of the Offered
Securities attributable to the pro rata portion of other Holders as such Holder
shall indicate it will purchase or acquire should the other Holders subscribe
for less than their pro rata portions (the “Undersubscription Amount”). The
Holders shall have the right to participate as set forth above in any

- 19 -



--------------------------------------------------------------------------------



 



Subsequent Placements to the extent of 100% for any Subsequent Placement. For
purposes of this Agreement, each Holder’s allocable pro rata portion of any
Offered Securities shall be defined as the “Allocable Portion.”
               (b) To accept an Offer, in whole or in part, a Holder must
deliver a written notice to the Parent prior to the end of the tenth business
day after a Holder’s receipt of the Offer Notice (the “Offer Period”), setting
forth the portion of such Holder’s Allocable Portion that such Buyer elects to
purchase and, if such Holder shall elect to purchase all of its Allocable
Portion, the Undersubscription Amount, if any, that such Holder elects to
purchase (the “Notice of Acceptance”). If the Allocable Portions subscribed for
by all Holders are less than the total of all of the Allocable Portions, then
each Holder who has set forth an Undersubscription Amount in its Notice of
Acceptance shall be entitled to purchase, in addition to the Allocable Portions
subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, that if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Allocable Portions and the Allocable
Portions subscribed for (the “Available Undersubscription Amount”), each Holder
who has subscribed for any Undersubscription Amount shall be entitled to
purchase only that portion of the Available Undersubscription Amount as the
Allocable Portion of such Holder bears to the total Allocable Portions of all
Holders that have subscribed for Undersubscription Amounts, subject to rounding
by the Parent to the extent its deems reasonably necessary.
               (c) The Parent shall have 90 days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by a
Holder (the “Refused Securities”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Parent than those set forth in the Offer Notice.
               (d) In the event the Parent shall propose to sell less than all
the Refused Securities (any such sale to be in the manner and on the terms
specified in Section 4(o)(ii)(3) above), then a Holder may, at its sole option
and in its sole discretion, reduce the number or amount of the Offered
Securities specified in its Notice of Acceptance to an amount that shall be not
less than the number or amount of the Offered Securities that such Holder
elected to purchase pursuant to Section 4(o)(ii)(2) above multiplied by a
fraction, (i) the numerator of which shall be the number or amount of Offered
Securities the Parent actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to such Holder pursuant to
Section 4(o)(ii)(3) above prior to such reduction) and (ii) the denominator of
which shall be the original number or amount of the Offered Securities. In the
event that a Holder so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, the Company may not issue,
sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to such
Holder in accordance with Section 4(o)(ii)(1) above.

- 20 -



--------------------------------------------------------------------------------



 



               (e) Upon the closing of the issuance, sale or exchange of all or
less than all of the Offered Securities, the purchasing Holder’s shall acquire
from the Parent, and the Parent shall issue to the purchasing Holder, the number
or amount of Offered Securities specified in the Notices of Acceptance, as
reduced pursuant to Section 4(o)(ii)(4) above if the Holder has so elected, upon
the terms and conditions specified in the Offer Notice. The purchase by the
Holder of any Offered Securities is subject in all cases to the preparation,
execution and delivery by the Company and the purchasing Holder of a purchase
agreement relating to such Offered Securities reasonably satisfactory in form
and substance to the purchasing Holders and their respective counsel.
               (iii) Any Offered Securities not acquired by the Holders or other
Persons in accordance with Section 4(p)(ii)(3) above may not be issued, sold or
exchanged until they are again offered to the Holders under the procedures
specified in this Agreement.
               (iv) The restrictions contained in subsection (ii) of this
Section 4(o) shall not apply in connection with the issuance of: (A) any Common
Stock Equivalents issued pursuant to a employee benefit plan which has been
approved by the Board of Directors of Parent, (B) any security issued in a bona
fide underwritten public offering by Parent or any of its Subsidiaries, (C) any
security issued in connection with any acquisition by the Parent, whether
through an acquisition of stock or a merger of any business or assets the
primary purpose of which is not to raise equity capital, (D) any security issued
in connection with a private placement to accredited investors the proceeds of
which shall be used to pay all amounts owed under the Debentures, or (E) any
Common Stock Equivalents issued pursuant to a commercial or strategic
transaction (that is not a Fundamental Transaction) the primary purpose of which
is not to raise equity capital.
               (m) Allocation of Purchase Price for Federal Income Tax Purposes.
In accordance with Treasury regulations section 1.1273-2(h), the Company and
Parent shall allocate the Purchase Price between the Debentures and the Warrants
based upon their relative fair market values. In making such allocation, the
parties hereto shall agree, based upon the advice of their financial advisors,
upon the appropriate methodology to be used for determining the relative fair
market values of the Debentures and the Warrants.
               (n) U.S. Real Property Holding Corporation. For as long as the
Buyers hold any Securities, and unless otherwise agreed to by the Buyers who own
Securities at the relevant time, the Parent will not cause its shares to be U.S.
real property interests within the meaning of Section 897 of the Internal
Revenue Code of 1986, as amended.
               (o) Registration Rights. Parent agrees that in the event it
completes a financing or refinancing transaction (or related series thereof) of
either debt or equity by the Company and/or the Parent, it shall not grant to
the purchasers of such debt or equity securities (the “Subsequent Purchasers”)
registration rights that are senior to or more favorable than those set forth in
the Registration Rights Agreement unless the Buyers are granted registration
rights on parity with the registration rights conferred upon such Subsequent
Purchasers, provided, however, that each Buyer’s right to be granted such
registration rights shall be conditioned on such Buyer’s agreement to terminate
its rights under the Registration Rights Agreement.

- 21 -



--------------------------------------------------------------------------------



 



          (5) REGISTERS; TRANSFER AGENT INSTRUCTIONS.
               (a) Registers. The Company shall maintain at its principal
executive offices (or such other office or agency of the Company as it may
designate by notice to each holder of Securities), a register for the Debentures
in which the Company shall record the name and address of the Person in whose
name the Debentures has been issued (including the name and address of each
transferee) and the principal amount of the Debentures held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives. Parent shall
maintain at its principal executive offices (or such other office or agency of
the Company as it may designate by notice to each holder of Securities), a
register for the Warrants in which the Company shall record the name and address
of the Person in whose name the Warrants have been issued (including the name
and address of each transferee) and the number of Warrants held by such Person
and the number of Warrant Shares issuable upon exercise of the Warrants held by
such Person. Parent shall keep the register open and available at all times
during business hours for inspection of any Buyer or its legal representatives.
               (b) Transfer Agent Instructions. Parent shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates to the applicable balance accounts at The Depository Trust Company
(“DTC”), registered in the name of each Buyer or its respective nominee(s), for
the Warrant Shares, in such amounts as specified from time to time by each Buyer
to the Parent upon exercise of the Warrants in the form of Exhibit G attached
hereto (the “Irrevocable Transfer Agent Instructions”). Parent warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b), and stop transfer instructions to give effect to Sections
2(f) and 2(g) hereof, will be given by Parent to its transfer agent with respect
to the Securities, and that the Securities shall otherwise be freely
transferable on the books and records of Parent, as applicable, and to the
extent provided in this Agreement and the other Transaction Documents. If Buyer
effects a sale, assignment or transfer of Securities in accordance with Sections
2(f) and 2(g), Parent shall permit the transfer and shall promptly instruct its
transfer agent to issue one or more certificates to the applicable balance
accounts at DTC in such name and in such denominations as specified by such
Buyer to effect such sale, transfer or assignment to be delivered within three
business days. In the event that such sale, assignment or transfer involves
Securities sold, assigned or transferred pursuant to an effective registration
statement or pursuant to Rule 144, the transfer agent shall issue such
Securities to such Buyer, assignee or transferee, as the case may be, without
any restrictive legend. Parent acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to a Buyer. Accordingly,
Parent acknowledges that the remedy at law for a breach of its obligations under
this Section 5(b) will be inadequate and agrees, in the event of a breach or
threatened breach by Parent of the provisions of this Section 5(b), that a Buyer
shall be entitled, in addition to all other available remedies, to seek an order
and/or injunction restraining any breach and requiring immediate issuance and
transfer, without the necessity of showing economic loss and without any bond or
other security being required.

- 22 -



--------------------------------------------------------------------------------



 



          (6) CONDITIONS TO THE COMPANY’S AND PARENT’S OBLIGATIONS TO SELL.
               (a) The obligations of the Company and Parent hereunder to issue
and sell the Debentures and the Warrant to each Buyer at the Initial Closing or
the Second Closing, as the case may be (each, a “Closing”), is subject to the
satisfaction, at or before the Closing Date of each of the following conditions,
provided that these conditions are for the Company’s and Parent’s sole benefit
and may be waived by the Company and Parent at any time in their sole discretion
by providing each Buyer with prior written notice thereof:
                    (i) Such Buyer shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company and
Parent.
                    (ii) Such Buyer shall have delivered to the Company its pro
rata portion of the Initial Purchase Price for the Debenture and Warrants being
purchased by such Buyer at the Initial Closing by wire transfer of immediately
available funds pursuant to the wire instructions provided by the Company.
                    (iii) Such Buyer shall have delivered to the Company its pro
rata portion of the Second Purchase Price for the Debenture being purchased by
such Buyer at the Second Closing by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company.
                    (iv) The representations and warranties of such Buyer shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.
          (7) CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.
               (a) The obligation of each Buyer hereunder to purchase the
Debentures and the Warrants at the Initial Closing and the Second Closing, as
the case may be, is subject to the satisfaction, at or before the Closing Date,
of each of the following conditions, provided that these conditions are for each
Buyer’s sole benefit and may be waived by such Buyer at any time in its sole
discretion by providing the Company and Parent with prior written notice
thereof:
                    (i) The Company and Parent shall have executed and delivered
to Buyer (A) each of the Transaction Documents, (B) the Debentures being
purchased by such Buyer at such Closing pursuant to this Agreement and (C) the
Warrants being purchased by such Buyer at such Closing pursuant to this
Agreement.
                    (ii) Such Buyer shall have received the opinion of Wilson
Sonsini Goodrich & Rosati, P.C., the Company’s and Parent’s outside counsel,
dated as of the Closing Date, in substantially the form of Exhibit H attached
hereto, and, with respect to the Second

- 23 -



--------------------------------------------------------------------------------



 



Closing, such Buyer shall have received an additional “bring-down” opinion, in a
form reasonably acceptable to such Buyer, dated as of the Second Closing Date.
                    (iii) Parent shall have delivered to such Buyer a copy of
the Irrevocable Transfer Agent Instructions, in the form of Exhibit G attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by Parent’s transfer agent.
                    (iv) Parent shall have delivered to such Buyer a certificate
evidencing the formation and good standing of Parent and each of its
Subsidiaries in such entity’s jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction, as of a date reasonably
proximate to the Closing Date.
                    (v) The Company shall have delivered to such Buyer a
certificate evidencing the Company’s qualification as a foreign corporation and
good standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company conducts business, as of a date reasonably
proximate to the Closing Date.
                    (vi) Parent shall have delivered to such Buyer a certificate
evidencing Parent’s qualification as a foreign corporation and good standing
issued by the Secretary of State (or comparable office) of each jurisdiction in
which the Parent conducts business, as of a date reasonably proximate to the
Closing Date.
                    (vii) The Company shall have delivered to such Buyer a
certified copy of the Company’s Articles of Incorporation as certified by the
Secretary of State of the State of California reasonably proximate to the
Closing Date.
                    (viii) Parent shall have delivered to such Buyer a certified
copy of Parent’s Certificate of Incorporation as certified by the Secretary of
State of the State of Delaware reasonably proximate to the Closing Date.
                    (ix) The Company shall have delivered to such Buyer a
certificate, executed by the Secretary of the Company and dated as of the
Closing Date, as to (i) the resolutions consistent with Section 3(b) as adopted
by the Company’s Board of Directors in a form reasonably acceptable to such
Buyer, (ii) the Company’s Articles of Incorporation and (iii) the Company’s
Bylaws, each as in effect at the Closing, in the form attached hereto as
Exhibit I.
                    (x) Parent shall have delivered to such Buyer a certificate,
executed by the Secretary of Parent and dated as of the Closing Date, as to
(i) the resolutions consistent with Section 3(b) as adopted by Parent’s Board of
Directors in a form reasonably acceptable to Buyer, (ii) Parent’s Certificate of
Incorporation and (iii) Parent’s Bylaws, each as in effect at the Closing, in
the form attached hereto as Exhibit I.
                    (xi) The representations and warranties of the Company and
Parent shall be true and correct as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such specific
date), and the Company and Parent shall have performed, satisfied and complied
in all respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
and

- 24 -



--------------------------------------------------------------------------------



 



Parent at or prior to the Closing Date. Such Buyer shall have received
certificates by the Chief Executive Officers of the Company and Parent, dated as
of the Initial Closing Date and the Second Closing Date, as applicable, to the
foregoing effect and as to such other matters as may be reasonably requested by
Buyer in the form attached hereto as Exhibit J.
                    (xii) Parent shall have delivered to such Buyer a letter
from Parent’s transfer agent certifying the number of shares of Common Stock
outstanding as of a date within five days of the Closing Date.
                    (xiii) Parent or its Subsidiaries will not be in violation
of any of the rules, regulations or requirements of the Principal Market
applicable to the Parent or its Subsidiaries.
                    (xiv) The Company and Parent shall have obtained all
governmental, regulatory or third-party consents and approvals, if any,
necessary for the sale of the Securities.
                    (xv) Parent shall have obtained and delivered to such Buyer
searches of Uniform Commercial Code filings in the jurisdictions of formation of
Parent and its Subsidiaries, the jurisdiction of the chief executive offices of
Parent and its Subsidiaries and each jurisdiction where any Collateral (as
defined in the Security Agreement) is located or where a filing would need to be
made in order to perfect the Buyer’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens.
                    (xvi) Parent and its Subsidiaries shall have executed and
delivered to such Buyer UCC financing statements for each appropriate
jurisdiction as is necessary, in such Buyer’s sole discretion, to perfect such
Buyer’s security interest in the Collateral.
                    (xvii) The lenders listed on Schedule 3(s) shall have
executed and delivered to such Buyer a subordination agreement in the form
attached hereto as Exhibit K.
                    (xviii) At the Second Closing, Parent and its Subsidiaries
shall have delivered evidence of the approval by Pennsylvania Public Utility
Commission of the execution and delivery of and performance under the Guaranty
and the Security Agreement by Parent and its Subsidiaries, including, without
limitation, of the pledge of the capital stock in the Subsidiaries.
                    (xix) At the Second Closing, such Buyer shall have received
an opinion of the Company’s and its Subsidiaries’ outside Pennsylvania counsel
dated as of such Closing Date, in form and substance satisfactory to such Buyer
in its sole discretion.
                    (xx) The Company and Parent shall have delivered to such
Buyer such other documents relating to the transactions contemplated by this
Agreement as such Buyer or its counsel may reasonably request.
          (8) TERMINATION. In the event that the Initial Closing or the Second
Closing, as the case may be, shall not have occurred with respect to a Buyer on
or before five business days from the Initial Closing Date or Second Closing
Date, as the case may be, due to the Company’s

- 25 -



--------------------------------------------------------------------------------



 



or Parent’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s does not consent to waive
such unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, if this Agreement is terminated pursuant to this Section 8,
the Company and Parent shall remain obligated to reimburse the non-breaching
Buyers for the expenses described in Section 4(g) above.
          (9) MISCELLANEOUS.
               (a) Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
               (b) Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
               (c) Headings. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.
               (d) Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

- 26 -



--------------------------------------------------------------------------------



 



               (e) Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyers, the Company, Parent, their affiliates and Persons acting on
their behalf with respect to the matters discussed herein, and this Agreement,
the other Transaction Documents and the instruments referenced herein and
therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, none of the Company, Parent or any Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company, Parent and the holders of at least majority of the aggregate
principal amount of Debentures issued hereunder (the “Majority Holders”), and
any amendment to this Agreement made in conformity with the provisions of this
Section 9(e) shall be binding on all Buyers and all holders of Securities, as
applicable. No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought. No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the applicable Securities then outstanding. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents or holders of Debentures, as the case may be. Neither the Company nor
Parent has, directly or indirectly, made any agreements with Buyer relating to
the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, each of the Company and Parent confirms that, except as set forth in
this Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or Parent or otherwise.
               (f) Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one business day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses and facsimile numbers for such
communications shall be:
     If to the Company:
StarVox Communications, Inc.
2728 Orchard Parkway
San Jose, California 95134-2012
Telephone: (408) 625-2700
Facsimile: (408) 943-0180
Attention: Thomas Rowley

- 27 -



--------------------------------------------------------------------------------



 



     With a copy (for informational purposes only) to:
Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, California 94304-1050
Telephone: (650) 493-9300
Facsimile: (650) 493-6811
Attention: Andrew Hirsch, Esq.
     If to Parent:
U.S. Wireless Data, Inc.
2728 Orchard Parkway
San Jose, California 95134-2012
Telephone: (408) 625-2700
Facsimile: (408) 943-0180
Attention: Thomas Rowley
     With a copy (for informational purposes only) to:
Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, California 94304-1050
Telephone: (650) 493-9300
Facsimile: (650) 493-6811
Attention: Andrew Hirsch, Esq.
     If to the Transfer Agent:
American Stock Transfer & Trust Co.
59 Maiden Lane
New York, NY 10038
Telephone:
Facsimile:
Attention:
          If to a Buyer, to its address and facsimile number set forth on the
Schedule of Buyers, with copies to such Buyer’s representatives as set forth on
the Schedule of Buyers,
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.
               (g) Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. Neither the Company

- 28 -



--------------------------------------------------------------------------------



 



nor Parent shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Majority Holders, including by way of a
Fundamental Transaction (unless the Company and Parent are in compliance with
the applicable provisions governing Fundamental Transactions set forth in the
Debentures). A Buyer may assign some or all of its rights hereunder in
connection with transfer of any of its Securities with the consent of the Parent
and the Company, in which event such assignee shall be deemed to be a Buyer
hereunder with respect to such assigned rights.
               (h) No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
               (i) Survival. Unless this Agreement is terminated under
Section 8, the representations and warranties of the Company, Parent and the
Buyers contained in Sections 2 and 3 and the agreements and covenants set forth
in Sections 4, 5 and 9 shall survive the Closing.
               (j) Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
               (k) Indemnification. In consideration of each Buyer’s execution
and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company’s and Parent’s other
obligations under the Transaction Documents, the Company and Parent shall
jointly and severally defend, protect, indemnify and hold harmless each Buyer
and each other holder of the Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or Parent in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company or Parent contained in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby or (c) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company or Parent) and arising out of or resulting from (i) the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(ii) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(i), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company or Parent
pursuant to the transactions contemplated by the Transaction

- 29 -



--------------------------------------------------------------------------------



 



Documents. To the extent that the foregoing undertakings by the Company and
Parent may be unenforceable for any reason, the Company and Parent shall make
the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law. The
indemnification provided in this Section 9(k) shall not apply to any liabilities
which are the subject of the indemnification provided for in the Registration
Rights Agreement, as well as shall not apply to those matters covered by the
express exceptions to indemnification provided by the Registration Rights
Agreement. Except as otherwise set forth herein, the mechanics and procedures
with respect to the rights and obligations under this Section 9(k) shall be the
same as those set forth in the Registration Rights Agreement.
               (l) No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
               (m) Remedies. Each Buyer and each holder of the Securities shall
have all rights and remedies set forth in the Transaction Documents and all
rights and remedies which such holders have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Furthermore,
each of the Company and Parent recognizes that in the event that it fails to
perform, observe, or discharge any or all of its obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Buyers. Each of the Company and Parent therefore agrees that the Buyer shall
be entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.
               (n) Payment Set Aside. To the extent that the Company or Parent
makes a payment or payments to the Buyers hereunder or pursuant to any of the
other Transaction Documents or the Buyers enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
Parent, a trustee, receiver or any other Person under any law (including,
without limitation, any bankruptcy law, foreign, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
               (o) Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated by the Transaction Documents

- 30 -



--------------------------------------------------------------------------------



 



and each of the Company and Parent acknowledges that the Buyers are not acting
in concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Buyer confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. Each Buyer shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.
[Signature Pages Follow]

- 31 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.

            COMPANY:

STARVOX COMMUNICATIONS, INC., a California
corporation
      By:   /s/ Thomas Rowley         Name:   Thomas Rowley         Title:  
Chief Executive Officer        PARENT:

U.S. WIRELESS DATA, INC.,
a Delaware corporation
      By:   /s/ Thomas Rowley         Name:   Thomas Rowley         Title:  
Chief Executive Officer     

[Securities Purchase Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.

            BUYERS:

DKR SOUNDSHORE OASIS HOLDING FUND LTD.
      By:   /s/ Barbara Burger         Name:   Barbara Burger        Title:  
Authorized Signatory     

[Securities Purchase Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.

            BUYERS:

SMH CAPITAL INC.
      By:   /s/ Ben T. Morris         Name:   Ben T. Morris        Title:  
Chief Executive Officer     

[Securities Purchase Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.

            BUYERS:

TRINAD CAPITAL MASTER FUND, LTD.
      By:   /s/ Jay Wolf         Name:   Jay Wolf        Title:   Director     

[Securities Purchase Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



SCHEDULE OF BUYERS

                                                      (3)       (5)            
    Aggregate   (4)   Aggregate                 Principal   Aggregate  
Principal                 Amount of   Number of   Amount of     (1)   (2)  
Debenture at   Warrant   Debenture at   Legal Representative’s Buyer   Address
and Facsimile Number   Initial Closing   Shares   Second Closing   Address and
Facsimile Number DKR Soundshore Oasis Holding Fund Ltd.   c/o DKR Oasis
Management Company L.P.
1281 East Main Street   $ 2,000,000       1,400,000     $ 3,000,000    
McDermott Will & Emery LLP
340 Madison Avenue     Stamford, CT 06902                           New York,
New York, 10173-1922
 
  Telephone:   203-324-8378                           Telephone:    
 212-547-5400  
 
  Facsimile:   203-324-8488                           Facsimile:    
 212-547-5444  
 
  Attention:   Rajni Narasi,
General Counsel                           Attention:
E-mail:  
 Stephen E. Older, Esq.
solder@mwe.com

 
  Residence:   Cayman Islands                           Attention:      Meir A.
Lewittes, Esq.  
 
  E-mail:   rnarasi@dkrcapital.com                           E-mail:    
 mlewittes@mwe.com  
 
                                            SMH Capital Inc.   SMH Capital, Inc.
  $ 2,000,000       560,000     $ 0     John Unger, Esq.     600 Travis,
Suite 3100                           SMH Capital, Inc.     Houston, TX 77002    
                      600 Travis, Suite 3100
 
  Telephone:   713-224-3100                           Houston, TX 77002  
 
  Facsimile:   [                    ]                           Telephone:    
 713-224-3100  
 
  Attention:   Chief Executive Officer                           Facsimile:    
 713-220-5182  
 
  Residence:   [                     ]                           E-mail:    
 john.unger@smhgroup.com  
 
  E-mail:   dean.oakey@smhcapital.com                                    
 
                                            Trinad Capital Master Fund, Ltd.  
c/o Trinad Capital, LP
2121 Avenue of the Stars, Suite 1650   $ 2,000,000       560,000     $ 0    
Mintz, Levin, Cohn, Ferris, Glovsky
   and Popeo, P.C.     Los Angeles, CA 90067                           666 Third
Avenue, 25th Floor     Telephone:   310-562-2537                           New
York, NY 10017
 
  Facsimile:   310-277-2741                           Telephone:      [
                    ]  
 
  Attention:   Jay Wolf                           Facsimile:      212-935-3115  
 
  Residence:   [                     ]                           Attention:    
 Kenneth R. Koch, Esq.  
 
  E-mail:   jwolf@trinadcapital.com                           E-mail:    
 krkoch@mintz.com  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Common Stock Purchase Warrant

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Debenture

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Guaranty

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Post-Closing Letter Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Irrevocable Transfer Agent Instructions

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Form of Outside Company Counsel Opinion

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Form of Secretary’s Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT J
Form of Officer’s Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT K
Form of Subordination Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT L
Maturity Extension Letter Agreement

 